Citation Nr: 0209073	
Decision Date: 08/05/02    Archive Date: 08/12/02	

DOCKET NO.  96-42 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status-post head trauma with post-traumatic migraine 
headache.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from May 1991 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied an evaluation in 
excess of 10 percent for post-traumatic headache.  However, 
during the pendency of the appeal and following an April 2000 
VA examination, the RO issued a supplemental statement of the 
case in August 2000 which granted the veteran an increased 
evaluation to 30 percent, effective from the veteran's 
initial claim for an increased evaluation in June 1996.  
Because the currently assigned 30 percent evaluation is not 
the highest schedular evaluation available, the appeal 
continues.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Status-post head trauma with post-traumatic migraine 
headache results in routine chronic nonprostrating headaches 
and with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status-post head trauma with post-traumatic migraine headache 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that the RO, in it's statements of the case, 
has informed the veteran and his representative of the 
evidence necessary to substantiate his pending claim.  All 
known available evidence has been collected for review and 
the veteran has been provided examinations that are adequate 
for rating purposes.  There is no indication that there is 
any additional relevant evidence that has not been obtained 
for consideration.  The RO considered all of the relevant 
evidence and applicable law and regulations in adjudicating 
the veteran's claim.  All development necessary under VCAA 
has been completed.

Facts:  During service in June 1993, the veteran was 
assaulted by several individuals and received a head trauma 
with loss of consciousness.  He was hospitalized for three 
days and was noted to be intoxicated by alcohol at admission.  
No line-of-duty determination was apparently performed.  
Following his return to duty, the veteran occasionally 
complained of headache.  The February 1995 physical 
examination for service separation noted a history of closed 
head injury and a history of post-traumatic headache and 
probable mixed migraine headache.

Following the veteran's service separation, he was provided a 
VA general medical examination in July 1995.  The veteran 
reported at that time that he had headaches about 2 or 3 
times monthly which were usually gradual in onset.  They were 
generalized and throbbing in nature, and associated with 
photophobia, phonophobia and difficulty concentrating.  These 
headaches usually lasted two to three hours, but sometimes 
they lasted all day.  They improved with Tylenol and rest.  
It was also noted that severe headache was once in three to 
four months.  The veteran denied any memory loss.  A 
neurological examination was normal without noted 
abnormality.  The diagnosis was history of head injury in 
June 1993 with residual post-traumatic vascular headaches, 
migrainous type, prostrating.

The veteran was seen by VA as an outpatient on several 
occasions in 1996.  Tylenol with codeine had been prescribed 
but was not very effective and the veteran was then provided 
stronger medication, including Propanolol and Imitrex.  In 
March 1996, frequency of headache was listed as very 
episodic.  Pain was to the back of the head and temples and 
the veteran reported occasional nausea and photophobia, but 
no vomiting.  It helped to sleep and headaches did not 
disturb his sleep.  A July 1996 MRI of the brain was 
interpreted as revealing no identifiable abnormality and the 
impression was a normal MRI.  In September 1996, the veteran 
reported having a few episodes over the last month.

In July 1996, the veteran was provided a VA neurological 
examination.  He reported occasional, sharp, stabbing pain in 
the bitemporal areas lasting from 8 to 24 hours.  Once these 
sharp pains resolved, there was a dull ache over the entire 
head which was there most of the time with variable 
intensity.  Neurologic examination, including cranial nerves, 
cerebellar, motor and sensory testing were all within normal 
limits.  The diagnosis was post-traumatic tension headaches, 
nonprostrating.

In April 2000, the veteran was provided another VA 
neurological examination.  At this time, the veteran reported 
keeping a diary in which he noted "prostrating headaches 
about one a month."  He had frequent daily low grade 
headaches that did not result in prostration.  The veteran's 
vision was 20/20 bilaterally, uncorrected, with full visual 
fields.  There was no facial weakness, hearing was good and 
tympanic membranes were clear.  Speech was normal.  Motor 
strength was normal in both upper and lower extremities and 
there was no atrophy.  Reflexes were physiological and 
symmetrical.  The diagnosis was post-traumatic migraine 
headache.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practically can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Migraine headache with very frequent, completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability warrants a 50 percent evaluation.  Migraine 
headache with characteristic prostrating attacks occurring 
on an average of one per month over the last several months 
warrants a 30 percent evaluation.  Migraine headache with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrants a 10 percent 
evaluation.  With less frequent attacks, migraine headache 
warrants a noncompensable evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100. 

Analysis:  The veteran is clearly shown to have sustained a 
head trauma during service which resulted in recurrent 
headache residual to the trauma.  The severity and frequency 
of headache is not shown to have been significant during the 
remainder of the veteran's service or soon thereafter.  
However, commencing in 1996, it is clear that both the 
severity and frequency of post-traumatic headache increased.  
However, all neurological evaluation and testing has resulted 
in normal findings and an MRI of the brain revealed no 
identifiable abnormality.  In July 1996, a VA neurologist 
concluded that the veteran had post-traumatic "tension" 
headaches, which were "nonprostrating."  However, the more 
recent April 2000 neurological examination resulted in a 
diagnosis of post-traumatic migraine with frequency specified 
by the veteran at about one per month.  

The veteran's post-traumatic headaches are most properly 
evaluated at the currently assigned 30 percent evaluation 
which is warranted for headache with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  This more recent increased 
evaluation by the RO was made effective back to the date of 
the veteran's initial claim for increase in June 1996.  
However, the clinical evidence on file does not meet or 
closely approximate a finding that the veteran has very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  

While the veteran has reported losing some time from work and 
other interference with employment, the evidence on file 
shows that he has remained employed without significant 
interference from his service-connected disability.  The 
veteran has been provided medication to treat headache and 
while he has not indicated that medication provides 
significant relief, the evidence on file does not reveal that 
the veteran routinely seeks medical treatment for the type of 
very frequent and completely prostrating and prolonged 
attacks of migraine of a type warranting the award of the 
next higher 50 percent evaluation. 

38 C.F.R. § 4.3 and 4.7 have been considered, but the Board 
concludes that there is not reasonable doubt regarding the 
veteran's degree of disability due to service-connected 
headaches because a preponderance of the evidence is against 
the assignment of the next higher 50 percent evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine 
headache.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent for 
status-post head trauma with post-traumatic migraine headache 
is denied.  



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

